MEMORANDUM **
Lead petitioner Nelson Raj, his wife Nilima Chandra Raj, and their three minor children (collectively “Raj”), natives and citizens of Fiji, petition for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s (“IJ”) decision denying their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), we deny the petition for review.
The record does not compel the conclusion that the incidents Raj experienced in Fiji, including burglaries and extortion, constitute past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir.2006) (“[Pjersecution is an extreme concept [that] does not include every sort of treatment our society regards as offensive.” (internal quotation marks and citation omitted)). Nor are we compelled to conclude that Raj has a well-founded fear of persecution. See id. (requiring “credible, direct, and specific evidence in the record of facts that would support a reasonable fear of persecution” (internal quotation marks and citation omitted)).
By failing to qualify for asylum, Raj fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Petitioners’ counsel is cautioned that his opening brief, which refers to outdated law and lacks record citations, does not meet this court’s standards. See generally Fed. R.App. P. 28; 9th Cir. R. 28-2.8.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.